                                         THE UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO

                    IN RE:                                        )   CHAPTER 13
                                                                  )   CASE NO: 18-52951
                    Allan L Smith                                 )
                    Landra A Slaughter                            )   ALAN M. KOSCHIK
                                                                  )   BANKRUPTCY JUDGE
                                                DEBTOR(S)         )
                                                                  )   NOTICE THAT CHAPTER 13 PLAN
                                                                  )   CANNOT BE CONFIRMED


                    Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby states that the above
                    Chapter 13 Plan cannot be confirmed for the following reason(s):

                           Motion to Allow Direct Payment of Mortgage (docket no 52) and Response to
                       Debtors' Motion to Allow Direct Payment of Mortgage (docket no 52) is pending.
                           Per a docket entry made on 6/20/19; an agreed order is to be uploaded resolving the
                       Debtors' Objection to Claim Number 7 by Claimant U.S. Bank Trust National
                       Association (docket no 45) and Response to Debtors' Objection to Claim (docket no 47),
                       to date an order has not been signed by the Trustee's office nor has an order been entered
                       on the Court's PACER docket.

                    The Trustee is filing this as a courtesy to the attorney of record in this case. The Trustee
                    requests that if any action is needed by Debtor(s) counsel that said counsel take necessary
                    steps to conclude the pending matter(s) so that the Trustee may recommend confirmation of
                    this case at the next scheduled confirmation hearing.



CHAPTER 13          Respectfully submitted,
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335      /s/ Keith L. Rucinski
       Fax
 (330)762-7072
                    Keith L. Rucinski,Chapter 13 Trustee
                    Ohio Reg. No. 0063137
                    Joseph A. Ferrise, Staff Attorney
                    Ohio Reg., No 0084477
                    Akron, OH 44308
                    Tel 330.762.6335
                    Fax 330.762.7072
                    krucinski@ch13akron.com
                    jferrise@ch13akron.com




              18-52951-amk        Doc 58      FILED 08/01/19     ENTERED 08/01/19 12:13:04           Page 1 of 2
                                                   CERTIFICATE OF SERVICE

                           I hereby certify that on 08/01/2019, the following were served a copy of this
                    pleading:

                    Via Regular Mail

                    Allan L Smith                                   Landra A Slaughter
                    8906 Langston Court                             8906 Langston Court
                    Macedonia, OH 44056                             Macedonia, OH 44056

                    Via ECF

                    Y. ERIC HOLTZ, ESQ (YEHOLTZ@AMOURGIS.COM)
                    Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                    Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                    Date of Service: 08/01/2019                   By: M. Jones
                                                                  Office of the Chapter 13 Trustee




CHAPTER 13
Keith L. Rucinski
     Trustee
Akron, OH 44308
 (330)762-6335
       Fax
 (330)762-7072




              18-52951-amk        Doc 58    FILED 08/01/19       ENTERED 08/01/19 12:13:04           Page 2 of 2
